Cobb, J.
This cause was brought on petition in error from the judgment of the district court of Hayes county in favor of the defendant in error for the use and benefit of the school fund for $63 penalty and $25.55 costs, under section 31, chapter 78 of the statutes, entitled “Roads.”
There was a stipulation of the parties, July 7, 1887, that this ease br submitted to the court upon the same issues raised in the case of Black v. Stein, and that the court render the same decision as in the foregoing case.
The judgment of the district court is therefore affirmed.
Judgment affirmed.
The other judges concur.